The offense, charged by indictment, was assault with intent to murder. The alleged injured party was named Ira Goodson. The indictment, in proper form and substance, was returned into open court on September 14, 1932. The date upon which the alleged offense was committed was May 5, 1932, and in Pike county, Ala. The trial of this appellant in this case was had on the 9th day of November, 1933, and resulted in his conviction. The jury returned this verdict, "We, the jury, find the defendant guilty as charged in the indictment"; whereupon the court duly adjudged the defendant guilty and pronounced sentence upon him fixing his punishment at not less than five, nor more than six, years' imprisonment in the penitentiary. From this judgment this appeal was taken.
Pending the trial in the court below numerous witnesses were examined, and the evidence, without dispute or conflict, tended to show that this appellant, while hidden in the loft at his brother's home, shot, at close range, and wounded Ira Goodson, who had gone to the house accompanied by his family, "to talk to Joe Jones" (appellant). The weapon used was a shotgun, and from the evidence the assault aforesaid was unprovoked and without justification.
No exceptions were reserved to any ruling of the court on the trial of this case. No special charges were requested, nor was there a motion for a new trial. As a result of all this the only question to be determined is the regularity of the proceedings in the court below as shown by the record. We have examined the record and find no error. It follows that the judgment of conviction from which this appeal was taken must be affirmed. It is so ordered.
Affirmed.